Citation Nr: 1540399	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 2007 rating decision that denied service connection for a left knee disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee degenerative arthritis prior to December 17, 2012.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee degenerative arthritis from April 1, 2013.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected body dysmorphic disorder with mixed anxiety disorder and mixed depressive-anxiety symptoms (previously post-traumatic stress disorder with depression).  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from February 2010 and February 2011 rating decisions.

In the February 2010 rating decision (issued in March 2010), the RO, inter alia, determined there was no CUE in the November 2007 rating decision that denied service connection for a left knee injury but granted service connection  and assigned an initial 10 percent rating for left knee degenerative arthritis,  effective March 31, 2009.  In February 2011, the Veteran filed a notice of disagreement (NOD) as to the denial of his CUE claim, as well as the initial rating assigned for o his service-connected left knee disability . The RO issued a statement of the case (SOC) addressing these issues in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2012.  A supplemental statement of the case (SSOC) addressing these issues was issued in December 2013.  

In the February 2011 rating decision, the RO continued the 30 percent rating assigned to service-connected body dysmorphic disorder with mixed anxiety disorder and mixed depressive-anxiety symptoms (hereinafter referred to as "service-connected dysmorphic disorder") and denied entitlement to TDIU.  In December 2011, the Veteran filed an NOD, an SOC was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9) in May 2012.  An SSOC addressing these issues was issued in December 2013.  

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), at the RO; a transcript of that hearing is of record.

As regards characterization of the appeal, the Board notes that, because the Veteran has disagreed with the initial rating assigned following the award  service connection for left knee degenerative arthritis, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Moreover, the record reflects that, in a December 2013 rating decision, the RO assigned a temporary total rating for the left knee disability for the period from December 17, 2012, to March 31, 2013, based on surgical or other treatment necessitating convalescence, after which a 10 percent rating was assigned, effective April 1, 2013.  As this period is excluded from consideration in the evaluation of the left knee disability, the Board has characterized the matter of evaluation of left knee disability as currently encompassing the second and third matters set forth on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file, which contains VA treatment records dated from December 2000 to December 2013, that the RO considered in the December 2013 SSOCs. The remaining documents in Virtual VA are either duplicative of those contained in VBMS or irrelevant to the claims on appeal.

The Board's disposition of the CUE claim is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the June 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In August 2014, the AOJ certified to the Board several issues, including the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability.  During the June 2015 Board hearing, the Veteran testified that he wished to withdraw that issue from appeal.  See hearing transcript, pp. 2-3. 

Because the Veteran has expressed his desire to withdraw his appeal as to the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability, and because his hearing testimony has been reduced to writing (a transcript), which is associated with the record, the Board finds the Veteran has effectively withdrawn his appeal as to the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability.  As the Veteran has withdrawn that issue, there remain no allegations of error of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter, and it must be dismissed.


ORDER

The appeal as to the issue of whether there was CUE in a November 2007 rating decision that denied service connection for a left knee disability is dismissed.  


REMAND

The Board's review of the claims file reveals that further AOJ action with respect to the higher rating claims remaining on appeal.

Initially, the Board notes that, during the June 2015 hearing, the Veteran testified that his service-connected left knee and dysmorphic disorder disabilities have worsened since he was last examined in January 2013.  Indeed, as noted, the Veteran testified that he had a left knee replacement in October 2014 and that he was still recovering from that operation.  See hearing transcript, p. 17.  Given the foregoing, the Board finds that a more contemporaneous examination-to obtain findings responsive to applicable rating criteria and rating considerations-is needed to fairly evaluate the Veteran's service-connected left knee and dysmorphic disorder disabilities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s)-in particular, the claim for increased rating for psychiatric disability.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA treatment records, the claims file currently includes VA treatment records from the VA Medical Centers (VAMCs) in Phoenix, Arizona; Chicago, Illinois; Iron Mountain, Michigan; and Madison and Milwaukee, Wisconsin, dated from December 2000 to December 2013.  During the June 2015 hearing, the Veteran testified that he had left knee replacement at the Milwaukee VAMC in October 2014.  Given his testimony, the Board finds there are likely additional, relevant VA treatment records dated since December 2013 that have not been associated with the evidentiary record.  In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any outstanding, pertinent VA treatment records relevant to the increased rating claims on appeal dated since December 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also during the June 2015 Board hearing, the Veteran testified that he is currently receiving disability benefits from the Social Security Administration (SSA) and that such benefits were awarded based upon his left knee, PTSD, and back disabilities.  See hearing transcript, p. 16.  The record does not reflect that VA has attempted to obtain the Veteran's SSA records.  As these records likely contain information relevant to the increased rating claims on appeal, including entitlement to TDIU, the Board finds that these records, as well as the decision granting such benefits, should be obtained for consideration in this appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2015).

On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards any pertinent private, non-VA treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of each higher rating claim should include continued consideration of whether staged rating of the disability (assignment of different ratings foe distinct periods of time, based on the facts found), is warranted.  

As a final point, the Board notes that, inasmuch as resolution of the higher rating claims may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As any action on the TDIU claim, at this juncture, would, thus, be premature, the Board is deferring consideration of that claim pending completion of the actions requested on remand.

The Board further notes that, during the Board hearing, the Veteran testified that had a knee replacement at the Milwaukee VAMC in October 2014.  Such testimony raises the matter of the Veteran's entitlement to a temporary total rating (TTR) for convalescence following surgery for  his service-connected left knee, under the provisions of 38 C.F.R. § 4.30.  The AOJ has not yet considered such a claim. While Board referral of a raised but unadjudicated claim generally warrants a referral, here, the Board acknowledges that the AOJ's determination on this claim could impact the period(s) for evaluation of the left knee-at least, since October 2014.  Id.  Hence, the Board is directing the AOJ to initially adjudicate this matter in conjunction with the higher rating claims, and if denied, to give appropriate notice of the denial and opportunity to perfect an appeal of the matter.  The Board emphasizes  that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200 , 20.201, 20.202 (2015). 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran dated since December 2013 from all potential sources, including the VAMCs in Phoenix, Chicago, Iron Mountain, Michigan; and Madison and Milwaukee, Wisconsin.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA all records related to the Veteran's claim for disability benefits, to include copies of all decisions or adjudications, and the medical evidence underlying those determinations.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA mental and joints examinations, each by an appropriate professional, at a VA medical facility. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to each individual designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Each examiner most provide all examination findings (and test results, if any), along with complete, clearly-stated rationale for the conclusions reached.

Joints examination - The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Further, based on the examination results and review of the Veteran's documented medical history and lay assertions, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's left knee disability since the February 2010 effective date of the award of service connection; and, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

Mental Disorders Examination - The examiner should identify and completely describe the type and extent, frequency or severity (as appropriate) of all current psychiatric symptomatology, as well provide an assessment of the impact of such on the Veteran's occupational and social functioning.  In doing so, the examiner should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score that represents the level of impairment due to the Veteran's service-connected disability, and an explanation of what the score means.

Also, based examination findings and consideration of the Veteran's documented psychiatric history and assertions, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of the Veteran's dysmorphic disorder since June 2010 (one year prior to the June 2011 claim for increase); and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a temporary total rating for convalescence following surgery on the left knee disability in October 2014.

If the claim for a temporary total rating is denied, provide notice of the denial, as well as notice of the Veteran's appellate rights, to the Veteran and his agent. 

The Veteran and his agent are reminded that an appeal requires the filing of an NOD by or on behalf of a Veteran and a substantive appeal after the issuance of an SOC.  

10.  After adjudicating the temporary total rating claim, readjudicate the higher rating claims for the service-connected left knee and psychiatric disabilities, as well as the claim for a TDIU. 

If the Veteran fails, without good cause, to report to examination scheduled in connection with the claim for increased rating for psychiatric disability, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each higher rating claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating  is warranted).  

11.  If any claim for higher rating or for a TDIU remains denied, furnish to the Veteran and his agent an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


